WOLF, J.
We determine that the Judge of Compensation Claims (JCC) erred in admitting the testimony of the doctor who was not a medical advisor, independent medical examiner, or authorized treating provider. See Gallagher Bassett v. Laber, 722 So.2d 834 (Fla. 1st DCA 1998). However, we determine that this error was harmless in light of the JCC’s determination that the employer/carrier was precluded from challenging compensability pursuant to section 440.20(4), Florida Statutes (2001). See Franklin v. Northwest Airlines, 778 So.2d 418 (Fla. 1st DCA 2001).
Affirmed.
ERVIN and VAN NORTWICK, JJ., concur.